Citation Nr: 0507695	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  02-08 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased disability rating in excess 
of 30 percent for instability of the right knee, associated 
with chondromalacia, right patella, with anterior cruciate 
ligament tear.

2.  Entitlement to an initial disability rating in excess of 
10 percent for loss of flexion of the right knee, associated 
with chondromalacia, right patella, with anterior cruciate 
ligament tear.

3.  Entitlement to an initial disability rating in excess of 
10 percent, prior to May 21, 2001, and in excess of 30 
percent, from May 21, 2001, for loss of extension of the 
right knee, associated with chondromalacia, right patella, 
with anterior cruciate ligament tear.

4.  Entitlement to an initial disability rating in excess of 
10 percent for chronic right hip strain.

5.  Entitlement to an initial disability rating in excess of 
10 percent for chronic right ankle strain.

6.  Entitlement to an extra-schedular rating pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) for the veteran's 
service-connected instability of the right knee, loss of 
extension of the right knee, and loss of flexion of the right 
knee, associated with chondromalacia, right patella, with 
anterior cruciate ligament tear.


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran had active military service from July 1988 to 
January 1994.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  The RO granted service connection 
for chronic right hip strain and chronic right ankle strain, 
evaluated as noncompensable (zero percent); denied service 
connection for bilateral hearing loss; and denied an 
increased disability rating in excess of 30 percent for 
chondromalacia, right patella.  The veteran perfected a 
timely appeal of these determinations to the Board.

The veteran was scheduled for a November 2002 Board hearing; 
however, the record shows that in October 2002 the veteran 
indicated that he never requested a hearing and that he did 
not want one.  Thus, any request for a hearing before a 
member of the Board is considered withdrawn.  See 38 C.F.R. § 
20.704(d) (2004).  

In September 2003, the Board remanded the appeal for further 
development.  In an April 2004 rating decision, the RO, in 
essence, granted 10 percent evaluations for both chronic 
right hip strain and chronic right ankle strain.  The veteran 
has not indicated that he is satisfied with these ratings.  
Thus, the claims are still before the Board.  AB v. Brown, 6 
Vet. App. 35, 38-39 (1993).  

Also in the April 2004 rating decision, the RO assigned a 
separate evaluation for loss of extension of the right knee, 
10 percent effective February 12, 1999, and 30 percent 
effective May 21, 2001.  In an October 2004 rating decision, 
the RO assigned a separate 10 percent evaluation for loss of 
flexion of the right knee, effective May 21, 2001.  Thus, the 
issues are as listed on the title page.  

Lastly, also in the October 2004 rating decision, the RO 
granted service connection for bilateral hearing loss.  Thus, 
this issue is no longer before the Board.  

The issue of entitlement to an extra-schedular rating 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) for the 
veteran's service-connected instability of the right knee, 
loss of extension of the right knee, and loss of flexion of 
the right knee, associated with chondromalacia, right 
patella, with anterior cruciate ligament tear, is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's instability of the right knee, associated 
with chondromalacia, right patella, with anterior cruciate 
ligament tear, is manifested by severe lateral instability of 
the knee.

2.  The veteran's loss of flexion of the right knee, 
associated with chondromalacia, right patella, with anterior 
cruciate ligament tear, is manifested by impairment that 
results in pain on motion and some limitation of motion of 
the knee due to pain; however, even when pain is considered, 
the veteran's right knee disability is not shown to result in 
functional loss consistent with or comparable to limitation 
of motion of the right leg to 15 degrees on flexion or to 
otherwise result in functional loss due to limitation of 
motion that warrants the assignment of a higher evaluation.  

3.  For the period prior to May 21, 2001, the veteran's loss 
of extension of the right knee, associated with 
chondromalacia, right patella, with anterior cruciate 
ligament tear, is manifested by impairment that results in 
pain on motion and slight limitation of motion of the knee 
due to pain; however, even when pain is considered, the 
veteran's right knee disability is not shown to result in 
functional loss consistent with or comparable to limitation 
of motion of the right leg to 15 degrees on extension or to 
otherwise result in functional loss due to limitation of 
motion that warrants the assignment of a higher evaluation.  

4.  For the period since May 21, 2001, the veteran's loss of 
extension of the right knee, associated with chondromalacia, 
right patella, with anterior cruciate ligament tear, is 
manifested by impairment that results in pain on motion and 
some limitation of motion of the knee due to pain; however, 
even when pain is considered, the veteran's right knee 
disability is not shown to result in functional loss 
consistent with or comparable to limitation of motion of the 
right leg to 30 degrees on extension or to otherwise result 
in functional loss due to limitation of motion that warrants 
the assignment of a higher evaluation.  

5.  The veteran's chronic right hip strain is manifested by 
impairment that results in pain on motion and slight 
limitation of motion of the hip due to pain; however, even 
when pain is considered, the veteran's right hip disability 
is not shown to result in functional loss consistent with or 
comparable to limitation of motion of the right thigh to 30 
degrees on flexion or to otherwise result in functional loss 
due to limitation of motion that warrants the assignment of a 
higher evaluation.  

6.  The veteran's chronic right ankle strain is manifested by 
impairment that results in pain on motion and slight 
limitation of motion of the ankle due to pain; however, even 
when pain is considered, the veteran's right ankle disability 
is not shown to result in functional loss consistent with or 
comparable to marked limited motion of the right ankle or to 
otherwise result in functional loss due to limitation of 
motion that warrants the assignment of a higher evaluation.  




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for instability of the right knee, associated with 
chondromalacia, right patella, with anterior cruciate 
ligament tear, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5257 (2004).

2.  The criteria for a disability rating of 20 percent but no 
more for loss of flexion of the right knee have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5260 (2004); VAOPGCPREC 9-2004, 
69 Fed. Reg. 59988, 59990 (2004).

3.  For the period prior to May 21, 2001, the criteria for a 
disability rating in excess of 10 percent for loss of 
extension of the right knee have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5261 (2004); VAOPGCPREC 9-2004, 69 
Fed. Reg. 59988, 59990 (2004).

4.  For the period since May 21, 2001, the criteria for a 
disability rating in excess of 30 percent for loss of 
extension of the right knee have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5261 (2004); VAOPGCPREC 9-2004, 69 
Fed. Reg. 59988, 59990 (2004).

5.  The criteria for a disability rating in excess of 10 
percent for chronic right hip strain have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5251, 5252 (2004).

6.  The criteria for a disability rating in excess of 10 
percent for chronic right ankle strain have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5271 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board observes that the Veterans Claims Assistance Act of 
2000 redefined VA's duty to assist a veteran in the 
development of a claim.  Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) [hereinafter VCAA].  This law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  

In this case, the record reflects that VA has made reasonable 
efforts to notify the veteran of the information and medical 
and lay evidence necessary to substantiate his claims.  VA 
provided the veteran with a copy of the appealed October 2001 
rating decision, April 2002 Statement of the Case, April and 
October 2004 rating decisions, and October 2004 Supplemental 
Statement of the Case.  These documents provided notice of 
the law and governing regulations, as well as the reasons for 
the determinations made regarding his claims.  Specifically, 
the documents contained the pertinent provisions of VA's 
Schedule for Rating Disabilities, including the diagnostic 
codes and associated rating criteria.  See 38 C.F.R. Pt. 4 
(2004).  By way of these documents, the veteran was also 
specifically informed of the information and evidence 
previously provided to VA or obtained by VA on his behalf.  
In addition, in a September 2003 letter, VA informed the 
veteran that to substantiate a claim for an increased rating 
he must provide evidence that the service-connected 
disability has increased in severity.  

In addition, the record reflects that VA has made reasonable 
efforts to inform the veteran of the evidence he was 
responsible for submitting and what evidence VA would obtain 
on his behalf.  Specifically, in the September 2003 letter, 
VA informed the veteran that VA would assist in obtaining 
relevant records and asked the veteran to identify sources of 
any relevant records, including VA and private healthcare 
providers, so that VA could request those records on his 
behalf.  VA also asked the veteran to inform VA of any 
additional information or evidence relevant to his claims.  
Thus, the Board finds that the veteran was informed of the 
evidence he was responsible for submitting and the evidence 
VA would obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The Board also finds that the 
veteran was informed that he could submit any records in his 
possession relevant to his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service medical records, post-service VA medical 
records, VA exam reports, and statements made by the veteran 
in support of his claims.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2004) (describing harmless error).  The 
Board finds that any defect in the timing of the provision of 
notice was properly cured when the RO furnished the veteran 
the September 2003 letter, along with the above-mentioned 
correspondences, and subsequently re-adjudicated his claims 
in April and October 2004.  In addition, because each of the 
four content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements prior to the 
initial unfavorable rating decision is harmless error.  Under 
the circumstances in this case, the Board finds that the 
veteran has received the notice and assistance contemplated 
by law and adjudication of his claims poses no risk of 
prejudice to the veteran.  See Bernard v. Brown, supra.  

Factual Background

A May 1999 VA treatment note reflects complaints of right 
knee pain and popping sensation and that the knee 
occasionally goes out on him, associated with some pain and 
swelling.  There was mild effusion.  Anterior drawer test was 
negative.  Lachman test was positive on excursion.  NV 
(Neurovascular) was intact with good pulses.  EHL (extensor 
hallucis longus), FHL (flexor hallucis longus), and TA 
(tendon Achilles) were 5 of 5.  The examiner recommended a 
hinge knee brace, an MRI (magnetic resonance imaging) of the 
right knee, and physical therapy for range of motion and 
strengthening for possible ACL repair.  

A July 1999 MRI report provides an impression of a partial or 
complete tear of the ACL (anterior cruciate ligament) of 
indeterminate age with tear of the posterior horn of the 
medial meniscus and a small joint effusion.  

A February 2000 VA treatment note reflects use of the knee 
brace, without which the veteran reported his knee gives out.  
There was mild effusion, positive pivot shift, and positive 
Lachman test on excursion.  NV was intact with good pulses.  
EHL, FHL, and TA were 5 of 5.  There was an osteocondyle 
defect of the MFC (medial femoral condyle).  MRI of the PCL 
(posterior collateral ligament) was ok.  There was a medial 
meniscus tear.  The impression was instability due to ACL 
tear.  The examiner suggested ACL reconstruction.

A May 2002 VA treatment note reflects complaints of increased 
pain and instability of the right knee.  

An August 2002 VA treatment note shows mild effusion in the 
right knee with active range of motion from 15 to 85 degrees 
and passive range of motion from 0 to 100 degrees, limited by 
pain.  There was some medial and lateral joint line 
tenderness.  The knee was stable to varus and valgus stress.  
Lachman test was positive and post drawer sign was negative.  
The veteran was unable to perform the pivot test.  The 
impression was chronic right ACL tear.

Another August 2002 VA note reflects that the knee pain is at 
a 6 to 7 out of 10 level.  Passive range of motion was from 0 
to 110 degrees with overpressure, with joint tightness and 
stiffness.  

A May 1999 VA exam report notes that the veteran was 
initially injured in a skiing accident while in service.  The 
veteran uses a metal-hinged brace on the right knee.  There 
were no episodes of dislocation or subluxation.  There were 
no inflammatory changes.  The veteran was a maintenance 
worker at an apartment complex and he reported increased pain 
with overuse and his job description.  

Physical exam of the right knee revealed flexion to 140 
degrees and extension to 0 degrees with crepitus but no 
effusion or medial or lateral joint laxity.  Lachman, 
McMurray, drop, and drawer tests were all negative.  Pulses 
were 2/4.  The veteran was able to squat and arise.  There 
were no bony abnormalities or skin changes.  Diagnoses were 
chondromalacia of the patella and history of ACL partial 
tear.  

A May 2001 VA exam report reflects that the veteran injured 
his right knee in service and that a 1999 MRI showed a tear 
of the ACL and medial meniscus.  The veteran reported 
constant pain all day that increases at work.  He stated that 
he has been getting disciplined by his supervisor because he 
needs to rest while at work because of the knee pain; 
however, he noted that he loses time only for doctor's 
appointments.  He takes Motrin 600 mg three times a day.  The 
knee does swell and it used to give out, resulting in several 
falls.  He has been wearing a brace for 2 years and, with the 
brace, he feels a lot of pressure in the knee.  When he 
removes the brace at home he needs to be careful because he 
does fall occasionally.  The veteran also reported pain in 
the right hip.

Physical exam showed atrophy of the right thigh, which 
measured 8 cm smaller than the left.  Range of motion of the 
right knee showed extension to be -20 degrees, normal being 0 
degrees, and flexion to be 40 degrees, normal being 140 
degrees, with severe pain throughout range of motion.  Edema 
was present and strength was 3/5.  The examiner notes that 
the menisci and ligaments could not be fully evaluated 
because of extreme pain.  Regarding the right hip, flexion 
was 100 degrees, normal being 125 degrees, and extension was 
30 degrees, normal being 45 degrees, with pain at the 
terminal 10 degrees of motion.  As for the right ankle, 
dorsiflexion was 0 degrees, normal being 10 degrees, and 
plantar flexion was 30 degrees, normal being 45 degrees, with 
pain at the terminal 10 degrees of motion.  

The diagnoses were right knee tear, ACL and medial meniscus; 
chronic strain, right hip; and chronic strain, right ankle.  
The examiner notes that X-rays of the right hip and ankle 
were ordered and that, if the reports affect the diagnoses, 
an addendum will be dictated.  No addendum follows in the 
record.

May 2001 VA X-ray reports reflect normal examinations of the 
right hip and pelvis, and of the right ankle.

Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2004).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7 (2004).  Where 
the Rating Schedule does not provide for a noncompensable 
evaluation for a particular disability, such an evaluation 
will be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2004).  The 
veteran's entire history is reviewed when making disability 
evaluations.   See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2004).  

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2004); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

I.  Instability of the Right Knee, Associated with 
Chondromalacia, 
Right Patella, with Anterior Cruciate Ligament Tear

The veteran's instability of the right knee is currently 
evaluated as 30 percent disabling under Diagnostic Code 5257.  
This is the maximum schedular rating allowed under this 
diagnostic code.  

Because the veteran is already receiving the maximum 
schedular rating permitted under Diagnostic Code 5257, his 
instability of the right knee must be rated by analogy under 
another diagnostic code to determine whether the increased 
rating sought on appeal should be granted.  Therefore, the 
Board next turns to the appropriateness of evaluating the 
veteran's disability under another diagnostic code.  See 
Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of Diagnostic Code should be upheld so long as 
it is supported by an explanation and evidence).  Because the 
record does not show that the veteran has ankylosis of the 
knee or impairment of the tibia and fibula, and in the 
absence of clinical evidence of disability comparable to knee 
ankylosis or impairment of the tibia and fibula, a rating 
greater than 30 percent is not warranted under Diagnostic 
Code 5256 or 5262.  

II.  Loss of Flexion of the Right Knee, Associated with 
Chondromalacia, 
Right Patella, with Anterior Cruciate Ligament Tear

The veteran's loss of flexion of the right knee was assigned 
an initial 10 percent evaluation under Diagnostic Code 5260.  

Pursuant to Diagnostic Code 5260, under which limitation of 
leg flexion is evaluated, the following evaluations are 
assignable: for flexion limited to 45 degrees, 10 percent; 
for flexion limited to 30 degrees, 20 percent; and for 
flexion limited to 15 degrees, 30 percent.  

The Board notes that this is an initial rating case, and 
consideration will be given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

After a careful review of the record, the Board finds that 
the veteran's loss of flexion of the right knee warrants a 20 
percent evaluation.  The Board notes that, although his right 
knee disability is productive of chronic pain and slight 
functional impairment, the Board reiterates that this 
disability is evaluated based on limitation of motion due to 
pain.  The record shows flexion of the right knee to 40 
degrees, 85 degrees (active range of motion), 100 degrees 
(passive range of motion), and 110 degrees (passive range of 
motion).  The Board observes that the range of motion 
findings represented by flexion limited to 85 degrees, 100 
degrees, and 110 degrees are consistent with a noncompensable 
evaluation under Diagnostic Code 5260.  Regarding the 40-
degree finding, the Board finds that it more nearly 
approximates the criteria for a 10 percent evaluation 
(flexion limited to 45 degrees) rather than the criteria for 
a 20 percent evaluation (flexion limited to 30 degrees).  
However, given the evidence of record showing pain, swelling, 
limited motion, and atrophy of the right leg, the Board finds 
that an additional 10 percent is warranted for the veteran's 
loss of flexion of the right knee.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, supra.  

The Board has considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's loss of flexion of the right 
knee.  However, because the evidence shows that the veteran 
does not have ankylosis of the knee or impairment of the 
tibia and fibula, and in the absence of clinical evidence of 
disability comparable to knee ankylosis or impairment of the 
tibia and fibula, a rating greater than 20 percent is not 
warranted under Diagnostic Code 5256 or 5262.  

The Board notes that there appears to be no identifiable 
period of time since the effective date of service connection 
during which the veteran's loss of flexion of the right knee 
was more than 20 percent disabling.  Thus "staged ratings" 
are inapplicable to this case.

III.  Loss of Extension of the Right Knee, Associated with 
Chondromalacia, 
Right Patella, with Anterior Cruciate Ligament Tear

The veteran's loss of extension of the right knee was 
assigned a 10 percent evaluation, effective February 12, 
1999, and a 30 percent evaluation, effective May 21, 2001, 
under Diagnostic Code 5261.

Pursuant to Diagnostic Code 5261, under which limitation of 
leg extension is evaluated, the following evaluations are 
assignable: for extension limited to 10 degrees, 10 percent; 
for extension limited to 15 degrees, 20 percent; for 
extension limited to 20 degrees, 30 percent; for extension 
limited to 30 degrees, 40 percent; for extension limited to 
45 degrees, 50 percent.

The Board notes that this is an initial rating case, and 
consideration will be given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, supra.  

For the Period Prior to May 21, 2001

After a careful review of the record, the Board finds that 
the preponderance of the evidence is against a finding that 
the veteran's loss of extension of the right knee warrants a 
rating greater than 10 percent for the period prior to May 
21, 2001.  In this regard, the Board notes that, although his 
right knee disability is productive of chronic pain and 
slight functional impairment, the Board reiterates that this 
disability is evaluated based on limitation of motion due to 
pain.  The record shows extension of the right knee to 0 
degrees.  Thus, given the above range of motion finding, 
which is consistent with a noncompensable evaluation under 
Diagnostic Code 5261, a rating greater than 10 percent is not 
appropriate.  

The Board has considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's loss of extension of the right 
knee.  However, because the evidence shows that the veteran 
does not have ankylosis of the knee or impairment of the 
tibia and fibula, and in the absence of clinical evidence of 
disability comparable to knee ankylosis or impairment of the 
tibia and fibula, a rating greater than 10 percent is not 
warranted under Diagnostic Code 5256 or 5262.  


For the Period Since May 21, 2001

After a careful review of the record, the Board finds that 
the preponderance of the evidence is against a finding that 
the veteran's loss of extension of the right knee warrants a 
rating greater than 30 percent for the period since May 21, 
2001.  The Board reiterates that this disability is evaluated 
based on limitation of motion due to pain.  The record shows 
extension as -20 degrees, 15 degrees (active range of 
motion), 0 degrees (passive range of motion), and 0 degrees 
(passive range of motion).  The Board observes that these 
range of motion findings are consistent with a 30 percent, 20 
percent, and noncompensable evaluations under Diagnostic Code 
5261.  Resolving all reasonable doubt in favor of the 
veteran, the Board finds that a 30 percent disability rating 
is warranted for the veteran's loss of extension of the right 
knee.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45.  Because the 
veteran does not have loss of extension of the knee to 30 
degrees (the criteria for the next higher 40 percent rating), 
a rating greater than 30 percent is not appropriate.  

The Board has considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's loss of extension of the right 
knee.  However, because the evidence shows that the veteran 
does not have ankylosis of the knee or impairment of the 
tibia and fibula, and in the absence of clinical evidence of 
disability comparable to knee ankylosis or impairment of the 
tibia and fibula, a rating greater than 30 percent is not 
warranted under Diagnostic Code 5256 or 5262.  

The Board points out that the ratings for the above 
disabilities of the veteran's right knee combine for a total 
evaluation of 61 percent, rounded to 60 percent.  In this 
regard, the Board observes that the combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at the elective level, were amputation to be 
performed.  38 C.F.R. § 4.68 (2004).  Under Diagnostic Code 
5164, amputation of the lower extremity not improvable by 
prosthesis controlled by natural knee action warrants a 60 
percent evaluation.  Thus, the Board observes that the 
veteran is receiving the maximum schedular evaluation for his 
combination of right knee disabilities.  

IV.  Chronic Right Hip Strain

The veteran's chronic right hip strain was initially assigned 
a 10 percent evaluation under Diagnostic Code 5099-5024.  The 
Board notes that the veteran's disability has been evaluated 
under this diagnostic code by analogy.  38 C.F.R. § 4.20 
(2004).  

Pursuant to Diagnostic Code 5024 for tenosynovitis, the 
disability will be rated on limitation of motion of affected 
parts, as degenerative arthritis.  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

Pursuant to Diagnostic Code 5251, under which limitation of 
extension of the thigh is evaluated, extension limited to 5 
degrees warrants a 10 percent evaluation.  

Pursuant to Diagnostic Code 5252, under which limitation of 
flexion of the thigh is evaluated, the following evaluations 
are assignable: flexion limited to 10 degrees, 40 percent; 
flexion limited to 20 degrees, 30 percent; flexion limited to 
30 degrees, 20 percent; and flexion limited to 45 degrees, 10 
percent.

The Board notes that this is an initial rating case, and 
consideration will be given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, supra.  

After a careful review of the record, the Board finds that 
the preponderance of the evidence is against a finding that 
the veteran's chronic right hip strain warrants a disability 
rating in excess of 10 percent.  The Board notes that, 
although his right hip disability is productive of chronic 
pain and slight functional impairment, the Board reiterates 
that this disability is also evaluated based on limitation of 
motion due to pain.  Thus, given the range of motion 
findings, which are consistent with a noncompensable 
evaluation under both Diagnostic Codes 5251 and 5252, a 
rating greater than 10 percent is not appropriate.  Moreover, 
a May 2001 VA X-ray report reflects a normal exam of the 
right hip and pelvis.

The Board has considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's chronic right hip strain.  
However, because the evidence shows that the veteran does not 
have ankylosis of the hip, limitation of abduction lost 
beyond 10 degrees, flail hip joint, or impairment of the 
femur, and in the absence of clinical evidence of disability 
comparable to ankylosis of the hip, limitation of abduction 
lost beyond 10 degrees, flail hip joint, or impairment of the 
femur, a rating greater than 10 percent is not warranted 
under Diagnostic Code 5250, 5253, 5254, or 5255.  

Furthermore, the Board has considered whether the veteran's 
chronic right hip strain presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell 
v. Brown, supra.  In this regard, the Board notes that the 
veteran's disability has not been shown objectively to 
interfere markedly with employment (i.e., beyond that 
contemplated in the assigned ratings), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide an 
additional basis for a disability rating in excess of 10 
percent for the veteran's chronic right hip strain, secondary 
to chondromalacia, right patella, with anterior cruciate 
ligament tear.

The Board notes that there appears to be no identifiable 
period of time since the effective date of service connection 
during which the veteran's chronic right hip strain was more 
than 10 percent disabling.  Thus "staged ratings" are 
inapplicable to this case.

V.  Chronic Right Ankle Strain

The veteran's chronic right ankle strain was initially 
assigned a 10 percent evaluation under Diagnostic Code 5099-
5024.  The Board notes that this disability has been 
evaluated under this diagnostic code by analogy.  38 C.F.R. 
§ 4.20.  

As noted above, pursuant to Diagnostic Code 5024 for 
tenosynovitis, this disability will be rated on limitation of 
motion of affected parts, as degenerative arthritis.  

Under Diagnostic Code 5271, marked limited motion of the 
ankle warrants a 20 percent rating and moderate limited 
motion of the ankle warrants a 10 percent rating.

The Board notes that this is an initial rating case, and 
consideration will be given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, supra.  

After a careful review of the record, the Board finds that 
the preponderance of the evidence is against a finding that 
the veteran's chronic right ankle strain warrants a 
disability rating in excess of 10 percent.  The Board again 
notes that, although his right ankle disability is productive 
of chronic pain and slight functional impairment, the Board 
reiterates that this disability is evaluated based on 
limitation of motion due to pain.  The record shows a lack of 
10 degrees of dorsiflexion and a lack of 15 degrees of 
plantar flexion.  The Board finds that this disability 
picture more nearly approximates the criteria for a 10 
percent evaluation (moderate limited motion of the ankle) 
rather than a 20 percent evaluation (marked limited motion of 
the ankle) under Diagnostic Code 5271.  Moreover, a May 2001 
VA X-ray report reflects a normal exam of the right ankle.

The Board has considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's chronic right ankle strain.  
However, because the evidence shows that the veteran does not 
have ankylosis of the ankle, ankylosis of the subastragalar 
or tarsal joint, malunion of os calcis or astragalus, or 
astragalectomy, and in the absence of clinical evidence of 
disability comparable to ankylosis of the ankle, ankylosis of 
the subastragalar or tarsal joint, malunion of os calcis or 
astragalus, or astragalectomy, a rating greater than 10 
percent is not warranted under Diagnostic Code 5270, 5272, 
5273, or 5274.  

Furthermore, the Board has considered whether the veteran's 
chronic right ankle strain presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell 
v. Brown, supra.  In this regard, the Board notes that the 
veteran's disability has not been shown objectively to 
interfere markedly with employment (i.e., beyond that 
contemplated in the assigned ratings), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide an 
additional basis for a disability rating in excess of 10 
percent for the veteran's chronic right ankle strain, 
secondary to chondromalacia, right patella, with anterior 
cruciate ligament tear.

The Board notes that there appears to be no identifiable 
period of time since the effective date of service connection 
during which the veteran's chronic right ankle strain was 
more than 10 percent disabling.  Thus "staged ratings" are 
inapplicable to this case.


ORDER

A disability rating in excess of 30 percent for instability 
of the right knee, associated with chondromalacia, right 
patella, with anterior cruciate ligament tear, is denied.

An initial disability rating of 20 percent for loss of 
flexion of the right knee, associated with chondromalacia, 
right patella, with anterior cruciate ligament tear, is 
granted, subject to the provisions governing the award of 
monetary benefits.

An initial disability rating in excess of 10 percent for loss 
of extension of the right knee, associated with 
chondromalacia, right patella, with anterior cruciate 
ligament tear, for the period prior to May 21, 2001, is 
denied.

An initial disability rating in excess of 30 percent for loss 
of extension of the right knee, associated with 
chondromalacia, right patella, with anterior cruciate 
ligament tear, for the period since May 21, 2001, is denied.

An initial disability rating in excess of 10 percent for 
chronic right hip strain is denied.

An initial disability rating in excess of 10 percent for 
chronic right ankle strain is denied.


REMAND

The Board observes that the record presently contains 
evidence that indicates that the veteran's service-connected 
right knee disabilities may interfere with his employment and 
earning capacity.  In this regard, the Board observes that an 
April 2001 correspondence indicates that the veteran may lose 
his job if he undergoes surgery for his service-connected 
right knee disability.  In addition, a May 2001 VA exam 
report reflects that the veteran has been getting disciplined 
by his supervisor because he needs to rest due to knee pain 
and that he has lost time for doctor's appointments.  
Moreover, as noted in the above decision, the veteran is 
currently receiving the maximum schedular rating for his 
instability of the right knee as well as the maximum combined 
rating for his disabilities of the lower extremity.  

The Board determines that such factors affecting the 
veteran's employment status reasonably raise the issue of 
entitlement to an extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) in connection with the appeal of an increased 
rating for his instability of the right knee, loss of 
extension of the right knee, and loss of flexion of the right 
knee, associated with chondromalacia, right patella, with 
anterior cruciate ligament tear.  See generally Bowling v. 
Principi, 15 Vet. App. 1, 10 (2001) (holding that the Board's 
decision will be reversed as a matter of law where there is 
plausible evidence that a claimant is eligible for 
consideration on an extra-schedular basis and the Board has 
not relied on any affirmative evidence to the contrary); see 
also VAOPGCPREC 6-96, slip op. at 15, 61 Fed. Reg. 66749 
(1996); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

Because of the development required below, which addresses 
the veteran's contentions under 38 C.F.R. § 3.321(b)(1), and 
because the veteran may be prejudiced by the Board 
considering this matter in the first instance, a remand is 
warranted in the present case.  VAOPGCPREC 6- 96, slip op. at 
16 (citing Bernard v. Brown, 4 Vet. App. 384, 390-91 (1993) 
(when the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.)

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  With respect to the issue of 
entitlement to an extra-schedular rating 
pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) for the veteran's service-
connected instability of the right knee, 
loss of extension of the right knee, and 
loss of flexion of the right knee, 
associated with chondromalacia, right 
patella, with anterior cruciate ligament 
tear, the RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  
Among other things, the letter should 
explain what, if any, information and 
medical and lay evidence not previously 
provided to VA is necessary to 
substantiate his claim for an extra-
schedular rating.  The letter should 
indicate which portion of the evidence, 
if any, is to be provided by the veteran 
and which portion, if any, VA will 
attempt to obtain on his behalf.  The 
letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claim.  

2.  The RO should attempt to obtain any 
relevant employment records, to include a 
list of absences due to doctor's 
appointments for his service-connected 
right knee disabilities and reports of 
any personnel actions taken because of 
his service-connected right knee 
disabilities.

3.  Thereafter, the RO should schedule 
the veteran for a VA examination to 
determine the effect of his service-
connected right knee disabilities on his 
ability to work.  The veteran's claims 
file, to include a copy of this Remand, 
should be made available to and reviewed 
by the examiner.  The examination report 
should reflect that such review was 
accomplished.  Any indicated tests should 
be performed and all findings should be 
reported in detail.  The examiner is 
asked to provide a specific opinion as to 
the interference with employability 
attributable to the veteran's service-
connected right knee disabilities.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

4.  After the foregoing, the RO should 
determine whether the case should be 
referred to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration pursuant to 
38 C.F.R. § 3.321(b) with respect to the 
veteran's right knee disabilities.  

5.  The RO should then adjudicate the 
issue of entitlement to an extra-
schedular rating pursuant to the 
provisions of 38 C.F.R. §§ 3.321(b)(1) 
for the veteran's service-connected 
instability of the right knee, loss of 
extension of the right knee, and loss of 
flexion of the right knee, associated 
with chondromalacia, right patella, with 
anterior cruciate ligament tear.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


